Case: 17-20126      Document: 00514144883         Page: 1    Date Filed: 09/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-20126
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      September 6, 2017
                                                                           Lyle W. Cayce
RLI INSURANCE COMPANY,                                                          Clerk


              Plaintiff - Appellee

v.

MARIE COSTELLO,

              Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-940


Before JONES, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       After her recreational vehicle was vandalized, appellant Marie Costello
submitted a damage claim under an insurance policy issued by appellee RLI
Insurance Co.       The recreational vehicle was not registered when it was
vandalized, and RLI denied Costello’s claim based on a provision that excludes
coverage for losses to the recreational vehicle if it “does not have a valid motor
vehicle registration at the time of the loss.” RLI also filed this declaratory-




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20126    Document: 00514144883     Page: 2   Date Filed: 09/06/2017



                                 No. 17-20126
judgment action, seeking a judicial determination that there was no coverage
under the policy.
      The district court agreed and granted summary judgment to RLI. In
particular, the district court rejected Costello’s argument that Texas Insurance
Code section 862.054—Texas’s anti-technicality statute—precludes RLI from
relying on the vehicle-registration exclusion as a defense to coverage.
Emphasizing the Texas Supreme Court’s recent discussion of that statute in
Greene v. Farmers Insurance Exchange, 446 S.W.3d 761 (Tex. 2014), the
district court noted that the statute applies only to “breaches.” Thus, the
district court reasoned, because no breach occurred in this case, the statute is
inapplicable. The district court also considered other Texas Supreme Court
cases that Costello claims differentiate this case from Greene, and the court
distinguished those cases in much the same way that the Texas Supreme Court
itself distinguished them in Greene.
      Having reviewed the briefs and the record, we AFFIRM for essentially
the reasons given by the district court.




                                       2